Citation Nr: 0721106	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-00 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
hip arthritis.

2.  Entitlement to a rating in excess of 10 percent for a 
right knee disability.

3.  Entitlement to a rating in excess of 20 percent for 
varicose veins of the right leg.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1961 to January 1966.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2005 rating decision by the Roanoke RO.  In June 2006, a 
Travel Board hearing was held before the undersigned; a 
transcript of this hearing is of record.

The matter of entitlement to a rating in excess of 10 percent 
for varicose veins of the right leg is being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if any action on his part is 
required.


FINDINGS OF FACT

1.  The veteran's right hip arthritis is manifested by 
painful motion; compensable limitation of extension, flexion, 
or abduction, or ankylosis is not shown.

2.  The veteran's right knee disability is manifested by 
arthritis with painful motion and mild instability; moderate 
instability, compensable limitation of flexion or extension, 
or ankylosis is not shown.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for right hip arthritis 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 
5010, 5251, 5252, 5253 (2006).
2.  A combined 20 percent rating is warranted for the 
veteran's service connected right knee disability.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 4.71a, Codes 5010, 5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

A March 2005 letter (prior to the decision on appeal) 
informed the veteran of the evidence and information 
necessary to substantiate the claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  He was also advised him 
to submit evidence in his possession.  March and April 2006 
correspondence provided notice regarding disability ratings 
and effective dates of awards (See Dingess v. Nicholson, 19 
Vet. App. 473 (2006)).
Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  VA has 
arranged for the veteran to be examined.  He has not 
identified any pertinent records that are outstanding.  
Evidentiary development is complete to the extent possible.  
VA's duty to assist is met.  It is not prejudicial for the 
Board to proceed with appellate review.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

II. Factual Background

May 2004 to May 2005 VA medical records include an April 2005 
record that shows the veteran complained of increased right 
hip pain.  He described the pain as constant and toward the 
right knee.  He denied aggravating or alleviating factors and 
paresthesia.  Examination of the right hip revealed diffuse 
tenderness with increased pain upon internal rotation.  There 
was no evidence of edema, erythema, or crepitus.  Strength 
was equal, bilaterally.  A May 2005 orthopedic consultation 
indicates the veteran endorsed severe right knee pain (8-
10/10).  No right hip complaints were noted.  On knee 
examination, there was a normal mild valgus angulation of the 
knee.  There was focal tenderness on palpitation of the 
medial joint line and genu valgum of the knee.  The McMurray 
test was negative, which suggested that there was probably no 
internal derangement.  There was a high probability of injury 
to the anterior cruciate ligament (ACL) due to findings of 
the Lachman test.  There was medial instability of the 
collateral ligament 1+ at 30 degrees of flexion.  There was 
no evidence of flaccidity, cog wheel rigidity, spasticity or 
abnormal motion.  Regarding the hip examination, the 
crossover test was negative, which suggested that there was 
currently no clinically relevant interarticular hip 
pathology.  Active range of hip motion was decreased 
secondary to apparent low back, sacroiliac joint and 
posterior thigh pain.  There was no joint/groin pain elicited 
with motion.  The passive range of hip motion was equal to 
the active range or motion and did not elicit any groin pain.  

On June 2005 VA examination, the claims file was not 
available, but the veteran's VA electronic and paper records 
(i.e., VA treatment records) were reviewed.  The veteran 
reported daily right hip pain varying from aching to sharp 
and occasionally radiating to the groin.  He rated the pain 
ranging from 5 to 8 on a scale of 1 to 9.  It was aggravated 
by walking, or ascending or descending stairs.  He reported 
weakness, easy fatigue, reduced endurance, and intermittent 
heat but denied redness, stiffness, or swelling.  He denied 
giving way or locking.  Regarding the right knee he endorsed 
daily pain that was sharp or throbbing.  He complained of 
pain at rest, aggravated by walking and using stairs.  He 
rated pain as 5/9 to 8/9.  He reported weakness, easy tiring, 
reduced endurance, stiffness, swelling, and heat without 
redness.  The veteran reported giving way but denied locking.  
Reportedly, flare-ups resulted in further reduction in knee 
function.  The veteran used a forearm crutch and a knee brace 
that was prescribed.  He related that there were no episodes 
of dislocation, recurrent subluxation, or inflammatory 
arthritis.  

On examination, the veteran walked with an antalgic gait.  
There was no right hip swelling, heat, or redness.  Right hip 
flexion was from zero to 125 degrees and the examiner 
believed some limitation was by the veteran's obesity.  The 
veteran reported feeling a pressure type feeling in his hip.  
Extension was from zero to 26/30 degrees without pain; 
adduction was from zero to 25/25 degrees; abduction was from 
zero to 30/45 degrees with complaints of pain in the right 
knee; external rotation was from zero to 32/60 degrees with 
complaints of hip tightness; and internal rotation was from 
zero to 40/40 degrees with pain in the right groin.  
Repetitive testing was limited first by pain and then 
secondarily by fatigue.  Examination of the right knee 
revealed right leg swelling that was not specific to the 
knee; tenderness along the entire medial knee and to a lesser 
degree the lateral knee; and mild instability.  The Lachman's 
test was positive.  There was no right knee heat or redness.  
Right knee flexion was from zero to 100/140 with complaints 
of knee pain with contributing limitation by obesity.  
Repetitive testing was limited first by pain and the 
secondarily by weakness.  The examiner noted that right knee 
x-rays in April 2004 revealed osteoarthritic changes of the 
joint and small osteophyte formation at the distal femur and 
proximal tibia.  

III. Legal Criteria and Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see, e.g., 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. §  4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  38 
C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Code 5010. Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint(s) involved.  When limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Code 5003.

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

Right Hip

The veteran's right hip arthritis is rated based on 
limitation of motion.  Limitation of hip motion is rated 
under Codes 5251, 5252, and 5253 (and 5250 if there is 
ankylosis, here not shown).  Under Code 5251 (for limitation 
of thigh extension), a maximum 10 percent rating is warranted 
where extension is limited to 5 degrees.  Under Code 5252 
(for limitation of flexion), a 10 percent rating is warranted 
where limitation is to 45 degrees; a 20 percent rating is 
warranted where the limitation is to 30 degrees, a 30 percent 
rating is warranted where the limitation is to 20 degrees; 
and a 40 percent rating is warranted where the limitation is 
to 10 degrees.  Under Code 5253, a 10 percent rating is 
warranted when there is limitation of rotation of the thigh, 
cannot toe-out more than 15 degrees in the affected leg, or 
where there is limitation of abduction to the point that the 
legs cannot be crossed.  A 20 percent evaluation is warranted 
where there is limitation of abduction, motion lost beyond 10 
degrees.  

Notably, of the applicable Codes, only Codes 5252 and 5253 
provide ratings in excess of 10 percent.  A higher rating 
under Code 5252 is not warranted as flexion shown on 
examination (to 125 degrees even with pain considered) far 
exceeded the flexion limitation to 30 degrees required for a 
20 percent rating.  As for Code 5253, on June 2005 
examination right hip abduction was to 30 degrees, far 
exceeding the limitation to 10 degrees that would warrant a 
20 percent rating.  Although fatigue was noted with 
repetitive testing, it was not found that it produced 
additional limitation commensurate with a higher rating.
Consequently, a preponderance of the evidence is against a 
claim in excess of 10 percent for right hip arthritis.  

Right Knee

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Code 5257 for subluxation/instability.  Essentially, 
these opinions suggest that separate compensable ratings may 
be assigned when limitation of knee motion is compensable or 
(under Code 5003 or 5010), when there is X-ray evidence of 
arthritis together with a finding of painful motion.  The VA 
General Counsel has also held that separate ratings under 38 
C.F.R. § 4.71a, Code 5260 (limitation of flexion of the leg) 
and under Code 5261 (limitation of extension of he leg), may 
be assigned for disability of the same joint.  VAOGCPREC 9-
2004 (September, 2004).

Code 5257 provides a 10 percent rating for slight recurrent 
subluxation or lateral instability, a 20 percent rating for 
moderate recurrent subluxation or lateral instability, and a 
30 percent rating for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a.

Flexion of the leg limited to 60 degrees warrants a 0 percent 
rating, flexion limited to 45 degrees warrants a 10 percent 
rating, flexion limited to 30 degrees warrants a 20 percent 
rating, and flexion limited to 15 degrees warrants a 30 
percent rating.  38 C.F.R. §  4.71a, Code 5260.  

Extension of a leg limited to 5 degrees warrants a 0 percent 
rating, extension limited to 10 degrees warrants a 10 percent 
rating, extension limited to 15 degrees warrants a 20 percent 
rating, extension limited to 20 degrees warrants a 30 percent 
rating, extension limited to 30 degrees warrants a 40 percent 
rating, and extension limited to 45 degrees warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Code 5261.

The veteran's right knee disability is currently rated under 
Codes 5010-5003 for traumatic arthritis confirmed by x-ray 
evidence with noncompensable limitation of motion.  

There is no objective evidence of compensable limitation of 
flexion or extension of the right knee.  Examination in 2005 
revealed that right knee extension was full and without any 
additional factors that produced limitation (e.g., pain).  
The degree of flexion demonstrated (to 100 degrees) is much 
greater than the 45 degrees needed for a compensable rating 
(and includes limitation due to obesity).  Consequently, 
arthritis with painful motion is properly rated 10 percent 
under Codes 5010-5003. 

Recent orthopedic evaluations have also found some right knee 
instability.  The April 2005 evaluation found medical 
instability of the collateral ligament and high probability 
of injury to the anterior cruciate ligament (ACL).  The June 
2005 examination found mild instability with positive 
Lachman's.  More than mild instability is not shown.  

Under the regulatory criteria and guidelines outlined above, 
these findings warrant a separate 10 percent rating for 
instability to be combined with the 10 percent rating for 
arthritis with painful motion, resulting in a 20 percent 
combined rating for the service connected right knee 
disability.  See 38 C.F.R. § 4.25.  


ORDER

A rating in excess of 10 percent for right hip arthritis is 
denied.

A combined rating of 20 percent is granted for the veteran's 
service connected right knee disability, subject to the 
regulations governing payment of monetary awards.





REMAND

The Board finds that the June 2005 VA examination was 
inadequate to rate the veteran's varicose veins of the right 
leg.  In this regard, there was no clinical notation 
regarding absence or presence of stasis pigmentation, eczema, 
or subcutaneous indurations.  As these symptoms are 
considered in the criteria for higher ratings they must be 
addressed.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be examined by an appropriate 
physician to determine the nature and 
severity of his right leg varicose veins.  
The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner must 
also be provided a copy of the criteria 
for rating varicose veins (Code 7120).  
Any tests or studies deemed necessary 
should be completed.  All findings must 
be described in detail.  The examiner 
should specifically note the presence 
(and degree) or absence of all symptoms 
listed in the criteria for ratings above 
20 percent.  

2.  The RO should then readjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and afford the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


